                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ADRIAN J. JACKSON,

                       Plaintiff,

               v.                                              Case No. 19-C-1028

NATHAN TAPIO, et al.,

                       Defendants.


                                    DECISION AND ORDER


       Plaintiff Adrian J. Jackson, who is currently serving a state prison sentence at Waupun

Correctional Institution and representing himself, filed this action pursuant to 42 U.S.C. § 1983,

alleging that his civil rights were violated. Jackson asserts that Defendants Nathan Tapio, Mark

Jensen, and Melissa Block were deliberately indifferent in their failure to treat his asthma. He

also asserted claims under Wisconsin law. The court has jurisdiction over Jackson’s § 1983

claims under 28 U.S.C. § 1331 and supplemental jurisdiction over the state law claims pursuant

to 28 U.S.C. § 1367. The defendants filed a motion for summary judgment on December 16,

2019. To date, Jackson has not responded to the motion for summary judgment, which alone is

grounds to grant the motion. See Civil L.R. 7(d) (E.D. Wis.). For this reason, and also because

it is clear on the record before the court that the defendants are entitled to judgment as a matter of

law, the defendants’ motion for summary judgment will be granted and the case will be dismissed.

                                         BACKGROUND

       Because Jackson did not respond to the motion for summary judgment, the defendants’

proposed findings of fact (Dkt. No. 45) are deemed admitted for the purposes of summary
judgment. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond by the

nonmovant as mandated by the local rules results in an admission.”); Civil L.R. 56(b)(4) (“The

Court will deem uncontroverted statements of material fact admitted solely for the purpose of

deciding summary judgment.”). At all times relevant to this matter, Jackson was incarcerated at

WCI. Nathan Tapio was an advanced practice nurse prescriber (APNP) from April 17, 2017 until

November 6, 2018. Melissa Block was a Nurse Clinician II at WCI from May 1, 2017 until

August 3, 2019. Mark Jensen was a Nurse Clinician II at WCI from January 5, 2009 until March

31, 2019.

        On February 23, 2018, four unused albuterol inhalers, three unopened bottles of cetirizine,

and one partially opened bottle of cetirizine were found in Jackson’s cell. Jackson was dispensed

an albuterol inhaler on October 13, 2017, and received his last refill on the inhaler on January 14,

2018. It is unclear how Jackson acquired an excess of inhalers. With findings of possible

medication misuse and hoarding, APNP Tapio wrote an order that same day to expire Jackson’s

cetirizine and albuterol prescriptions and ordered spirometry testing. Spirometry is an office-

based component of pulmonary function testing that measures lung capacity, volume, and flow

rates. This testing was ordered to further evaluate Jackson’s condition and confirm the diagnosis

for the appropriateness of this medical therapy. Alternatives to the prescriptions Jackson received

may include further evaluation by nursing staff or advanced provider staff as needed. WCI has

24-hour nursing care available, including urgent and emergent respiratory interventions, including

inhalers, breathing treatments (nebulizers), and over the counter allergy medications. These

interventions and therapies may be administered without an order from an advanced care provider

(ACP). Nursing staff may also transfer a patient to a local emergency department independently

if a need exists.



                                                 2
       On April 19, 2018, RN Block saw Jackson after he made a nursing sick call complaining

of shortness of breath and allergies. Upon examination, Jackson had clear, fluid speech, was able

to complete full sentences without any need to catch his breath, and talked continuously for four

full minutes. Jackson’s lungs had good air movement down to bases, there were no wheezes

auscultated with the stethoscope, and there were no nasal flaring or retractions observed that

would indicate an inability to take in air. Based upon her examination, RN Block determined that

all of Jackson’s assessments were within normal limits. During the appointment, Jackson

repeatedly argued that he could not catch his breath, that he was sick, and that RN Block was not

helping him. He was angry that he would not be given an inhaler that day and asked RN Block

multiple times to give him one. RN Block responded that he needed to complete the spirometry

testing first and that, as a nurse, she could not prescribe him medication. Jackson raised his voice

and talked continuously, which indicated that he had no shortness of breath. RN Block advised

Jackson that his inhaler was discontinued due to hoarding four full inhalers that were found in his

cell and that his examination results were normal. She instructed Jackson to contact the Health

Services Unit if his condition worsened and that he would have lung testing, at which time an

inhaler would be considered again. Had Jackson exhibited signs of asthma, RN Block would have

referred him to his ACP for further evaluation and treatment of his symptoms.

       On May 2 and 3, 2018, Jackson submitted Health Service Requests (HSRs) complaining

about the denial of his inhaler, allergy pills, and neti pot. On May 4, 2018, RN Jensen responded

to the HSRs noting that the medication had been discontinued because Jackson had been found

hoarding his medication. Jackson submitted HSRs on May 11 and 16, 2018 asking about his

referral to his ACP. On May 12 and 17, 2018, RN Jensen responded to those HSRs informing

him that he was scheduled to be seen for his allergies and asthma. Jackson filed HSRs on May



                                                 3
13 and 16, 2018 about the discontinuation of his medication. On May 18, 2018, RN Jensen

responded that Jackson had no orders for the relevant medications, that it was not his decision to

make, and that APNP Tapio had discontinued his orders due to hoarding of medications. RN

Jensen mentioned that he did not have prescriptive authority to override APNP Tapio’s orders and

that he would schedule an appointment with his new provider, Dr. Jeanpierre. RN Jensen did not

assess Jackson for his allergies or asthma during the time relevant to this case.

       Spirometry testing was performed on July 12, 2018 to confirm or deny a diagnosis and

further evaluate Jackson’s lung function. Jackson’s spirometry results were within normal limits

and did not correspond to a diagnosis of asthma.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The moving party has the burden of showing that there are no facts to support

the nonmoving party’s claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). All reasonable

inferences are construed in favor of the nonmoving party. Foley v. City of Lafayette, 359 F.3d

925, 928 (7th Cir. 2004). The party opposing the motion for summary judgment must “submit

evidentiary materials that set forth specific facts showing that there is a genuine issue for trial.”

Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “Material” means

that the factual dispute must be outcome-determinative under the law. Contreras v. City of

Chicago, 119 F.3d 1286, 1291 (7th Cir. 1997). A “genuine” issue must have specific and

sufficient evidence that, were a jury to believe it, would support a verdict in the nonmoving party’s

favor. Fed. R. Civ. P. 56(e); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “The

moving party must do more than simply show that there is some metaphysical doubt as to the



                                                 4
material facts.” Id. Summary judgment is properly entered against a party “who fails to make a

showing sufficient to establish the existence of an element essential to the party’s case, and on

which that party will bear the burden of proof at trial.” Parent v. Home Depot U.S.A., Inc., 694

F.3d 919, 922 (7th Cir. 2012) (internal quotation marks omitted).

                                           ANALYSIS

       The Eighth Amendment prohibits “cruel and unusual punishments.” U.S. Const. amend.

VIII. It imposes a duty on prison officials to take reasonable measures to guarantee an inmate’s

safety and to ensure that inmates receive adequate medical care. Farmer v. Brennan, 511 U.S.

825, 832 (1994). A prison official’s “deliberate indifference” to a prisoner’s medical needs or to

a substantial risk of serious harm violates the Eighth Amendment. Id. at 828; see also Estelle v.

Gamble, 429 U.S. 97, 104–05 (1976). This does not mean, however, that every claim by a

prisoner that he has not received adequate medical treatment states a violation of the Eighth

Amendment. To prove a claim of deliberate indifference, the plaintiff must “establish that he

suffered from ‘an objectively serious medical condition’ and that the ‘ defendant was deliberately

indifferent to that condition.’” Wilson v. Adams, 901 F.3d 816, 820 (7th Cir. 2018) (quoting

Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)).

       The defendants assert that Jackson has not established that he suffered from an objectively

serious medical condition because RN Block’s examination of Jackson and the spirometry test

performed in July 2018 indicated that Jackson was not suffering from any serious breathing

problems at all times relevant to this case. Even if the court assumes that Jackson had a serious

condition, Jackson must demonstrate that the defendants were deliberately indifferent to his

medical needs. Deliberate indifference requires more than negligence or even gross negligence;

it requires that the defendants knew of, yet disregarded, an excessive risk to the plaintiff’s health



                                                 5
or safety. Farmer, 511 U.S. at 835, 837; see also Estelle, 429 U.S. at 104. It is not enough to

show that prison officials merely failed to act reasonably. Gibbs v. Franklin, 49 F.3d 1206, 1208

(7th Cir. 1995). “A state officer is deliberately indifferent when he does nothing . . . or when he

takes action that is so ineffectual under the circumstances that deliberate indifference can be

inferred.” Figgs v. Dawson, 829 F.3d 895, 903 (7th Cir. 2016) (internal citations omitted). In

this case, Jackson claims that Tapio, Jensen, and Block failed to provide treatment for his asthma.

At its core, Jackson’s dispute amounts to a disagreement about proper medical treatment after the

defendants found the medical evidence suggested that Jackson did not have breathing problems.

Jackson’s claim is not that the defendants were indifferent to his condition but that they questioned

whether he had a condition that necessitated the treatment that had been prescribed.

       As the record demonstrates, the defendants were not deliberately indifferent to Jackson’s

medical needs. On February 23, 2018, staff found four unused albuterol inhalers, three unopened

bottles of cetirizine, and one partially opened bottle of cetirizine in Jackson’s cell. APNP Tapio

believed that Jackson was misusing or hoarding his medication and noted that use of medical

therapy which is not indicated may pose a potential risk or harm to the patient if used or taken

incorrectly. As a result, APNP Tapio wrote an order to expire Jackson’s cetirizine and albuterol

prescriptions and ordered testing to evaluate Jackson’s condition and confirm the diagnosis for

the appropriateness of this medical therapy. Even though Jackson’s prescriptions would expire,

APNP Tapio knew that Jackson had access to 24-hour care in case of an emergency.

       Jackson did not complain of shortness of breath or allergies until April 19, 2018. At an

appointment with RN Block that day, Jackson was angry that he would not be given an inhaler

and asked RN Block multiple times to give him one. During RN Block’s examination, Jackson

had clear, fluid speech, was able to complete full sentences without any need to catch his breath,



                                                 6
and talked continuously for four minutes. RN Block concluded Jackson’s assessments were

within normal limits. RN Block told Jackson that his inhaler was discontinued due to hoarding,

that his results were normal, that she did not have the authority to prescribe him medication, and

that he was scheduled for spirometry testing. Jackson repeatedly argued that he could not catch

his breath, that he was sick, and that RN Block was not helping him. He raised his voice and

talked continuously, which indicated to RN Block that he had no shortness of breath. RN Block

instructed Jackson to contact the Health Services Unit if his condition worsened. In short, RN

Block thoroughly investigated Jackson’s complaints through a physical examination and

confirmed that Jackson had been scheduled for a spirometry test to confirm any potential asthma

or breathing problems that she could not detect.

       Throughout May 2018, Jackson submitted numerous HSRs complaining about the denial

of his inhaler, allergy pills, and neti pot. RN Jensen responded to the HSRs noting that the

prescriptions had been discontinued because he had been found to be hoarding his medication and

advising that he was scheduled to be seen for his allergies and asthma by Dr. Jeanpierre. RN

Jensen was not involved in Jackson’s care and did not assess Jackson for his allergies or asthma.

He did not have the authority to override APNP Tapio’s orders and was permitted to rely on those

orders in responding to Jackson’s HSRs. See Rasho v. Elyea, 856 F.3d 469, 478–79 (7th Cir.

2017). Jackson’s July 2018 spirometry results were within normal limits and did not correspond

to a diagnosis of asthma.

       In light of normal spirometry testing, normal examination findings, and evidence that

Jackson misused and hoarded his medication, the defendants were not deliberately indifferent to

a risk of serious injury. Any dispute Jackson may have with the defendants’ actions amounts to




                                                   7
little more than second-guessing the conduct of trained medical staff. In sum, the defendants’

motion for summary judgment with respect to Jackson’s federal claims will be granted.

       Jackson has also asserted state law negligence claims. Generally, when federal claims

drop out of a case, federal courts decline to exercise supplemental jurisdiction over state law

claims. 28 U.S.C. § 1367(c)(3); see Carlsbad Tech. Inc. v. HIF Bio, Inc., 556 U.S. 635, 639

(2009) (“A district court’s decision whether to exercise [supplemental] jurisdiction after

dismissing every claim over which it had original jurisdiction is purely discretionary.”). The

Seventh Circuit has described a “sensible presumption that if the federal claims drop out before

trial, the district court should relinquish jurisdiction over the state-law claims.” Williams Elecs.

Games, Inc. v. Garrity, 479 F.3d 904, 907 (7th Cir. 2007). Nothing in this case suggests that the

presumption should be ignored. Accordingly, Jackson’s state law claims will be dismissed

without prejudice so that they may be pursued in a state forum.

                                         CONCLUSION

       For the reasons set forth above, the defendants’ motion for summary judgment (Dkt. No.

43) is GRANTED as to the federal claims, and such claims are dismissed. Jackson’s state law

claims are dismissed without prejudice. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 27th day of January, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 8
